FILED
                             NOT FOR PUBLICATION                             MAR 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WADE VINCENT SHANG,                               No. 09-71761

               Petitioner,                        Tax Ct. No. 20910-06

  v.
                                                  MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent.



                             Appeal from a Decision of the
                               United States Tax Court

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH , Circuit Judges.

       Wade Vincent Shang appeals pro se from the tax court’s summary judgment

upholding deficiencies and penalties sought by the Commissioner of Internal

Revenue for tax years 1996, 1998, and 1999. We have jurisdiction under 26


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and therefore denies Shang’s request. See Fed. R. App. P.
34(a)(2).
U.S.C. § 7482(a)(1). We review de novo. Miller v. Comm’r, 310 F.3d 640, 642

(9th Cir. 2002). We affirm.

         The tax court properly granted summary judgment because Shang failed to

raise a genuine issue of material fact regarding the appropriateness of the tax

deficiencies and penalties levied against him. See Tax Ct. R. 90(c) (requests for

admission to which a taxpayer untimely responds are deemed admitted); Smith v.

Comm’r, 800 F.2d 930, 935 (9th Cir. 1986) (affirming based on admissions under

Tax Court Rule 90(c)). The district court also properly concluded that, in light of

Shang’s prior criminal tax fraud conviction for 1996 and 1998, collateral estoppel

barred him from denying liability for civil fraud. See McQuillion v.

Schwarzenegger, 369 F.3d 1091, 1096 (9th Cir. 2004) (describing elements of

collateral estoppel).

         Shang’s remaining contentions are unpersuasive.

         We do not consider whether the tax court erred by entering admissions

against Shang or granting summary judgment sua sponte because Shang does not

address these issues on appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.

1999).

         AFFIRMED.




                                           2                                      09-71761